Exhibit 10-1
 
EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is made between Epazz,
Inc., an Illinois corporation (the “Company"), and Shaun Passley (“Executive”)
(collectively sometimes referred to as the “Parties” and individually sometimes
referred to as a “Party”). Unless otherwise indicated, all references to
Sections are to Sections in this Agreement.  This Agreement is effective as of
the “Effective Date” set forth below.
 
W I T N E S S E T H:


WHEREAS, the Company desires to obtain the services of Executive, and Executive
desires to be employed by the Company upon the terms and conditions hereinafter
set forth.


NOW, THEREFORE, in consideration of the premises, the agreements herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as of the date hereof as follows:


1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby agrees to serve the Company as its Chief Executive Officer, President and
Chief Financial Officer or any other titles or lesser titles as the Company’s
Board of Directors elects (the “Employment”) for a term of ten (10) years,
beginning on the Effective Date (the “Term”).  The “Effective Date” of the
Employment shall be September __, 2012.


2. Scope of Employment.  During the Employment, Executive will (i) devote his
full-time (i.e, an average minimum of 40 hours per week), attention, and
energies to the business of the Company and will diligently and to the best of
his ability perform all duties incident to his employment hereunder; (ii) use
his best efforts to promote the interests and goodwill of the Company; and (iii)
perform such other duties commensurate with his office as his superiors at the
Company may from time-to-time assign to him.  Executive must work in the
Company’s principal office location for at least three day per week.


3. Compensation and Benefits During Employment. During the Employment, the
Company shall provide compensation to Executive as follows.


(a) Base Salary - The Company shall pay Executive a minimum base salary, as may
be adjusted from time to time, equal to $180,000 per year (the “Salary”),
beginning on the Effective Date of this Agreement and ending at the end of the
Term or upon the termination of this Agreement as provided below.  A total of
$30,000 of the Salary shall be payable yearly on the anniversary date of the
Effective Date in cash.  A total of $150,000 of the Salary shall be payable
yearly, on each anniversary of the Effective Date in shares of the Company’s
Class A Common Stock (“Shares”), at the rate of $0.006 per share (the “Share
Price”)(i.e., 25,000,000 Shares per year or 250,000,000 Shares in aggregate)(the
“Salary Shares”), which shall be issued to Executive upon the Parties entry into
this Agreement and shall vest to Executive pursuant to the schedule above each
year that Executive continues to be employed hereunder, subject in all cases to
the Vesting Date (i.e., final vesting shall not occur until both the Vesting
Date has occurred and the shares have vested pursuant to this Section 3(a)).


(b) Bonus.  The Company shall pay the Executive a bonus of $4,000,000 in Shares,
equal to 666,666,667 Shares based on the Share Price (the “Bonus Shares”), upon
the Parties entry into this Agreement, which Bonus Shares shall be considered
earned and vested immediately on the Vesting Date.
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
(c) Acquisition Bonuses.  The Company shall pay the Executive a bonus of
$150,000 in Shares (25,000,000 Shares based on the Share Price), for each of the
following acquisitions previously completed by the Company: (a) the acquisition
of DeskFlex; (b) the acquisition of PRM; (c) the acquisition of AutoHire; (d)
the acquisition of Intellisys; and (e) the acquisition of K9 Bytes (a total of
$750,000 or 125,000,000 Shares)(the “First Acquisition Shares”); and a bonus of
$200,000 or 33,333,333 Shares (the “Second Acquisition Shares” and together with
the First Acquisition Shares, the “Acquisition Shares”) in connection with the
Company’s acquisition of MsHealth.  The Acquisition Shares shall be issued to
Executive on the Effective Date and considered earned and vested on the Vesting
Date.  Executive shall also be eligible to earn an additional $200,000 bonus
(33,333,333 Shares) in the event the Company completes a future acquisition with
a total value of at least $200,000 during the Term of the Agreement (a “Future
Acquisition” and the “Future Acquisition Shares”), provided that the Future
Acquisition Shares shall be issued to Executive on the Effective Date and
considered earned and vested on the date that both the Vesting Date has occurred
and the completion of such Future Acquisition has occurred


(d) Continuing Collateral Bonus.  The Company shall pay the Executive a bonus of
$200,000 (33,333,333 Shares) in compensation to Executive for Executive
providing his personal residence (the “Collateral”) as collateral for various
business loans and promissory notes of the Company (the “Collateral Bonus
Shares”) which Collateral Bonus Shares shall be considered earned and vested
immediately upon the Effective Date.  The Company shall also pay the Executive a
bonus of $200,000 (33,333,333 Shares) per year that Executive continues to
provide the Collateral during the Term of this Agreement (up to an aggregate of
$1,800,000 or 299,999,997 Shares)(the “Additional Collateral Bonus Shares”),
which Additional Collateral Bonus Shares shall be issuable to Executive on the
Effective Date and vest to Executive at the rate of 33,333,333 Shares on each
anniversary of the Effective Date of this Agreement during the Term, subject in
all cases to the Vesting Date (i.e., final vesting shall not occur until both
the Vesting Date has occurred and the shares have vested pursuant to this
Section 3(d)).


(e) Vesting and Forfeiture.  All Shares issuable to Executive pursuant to this
Agreement shall be subject to forfeiture upon termination of Executive’s
employment as provided below in Sections 11 and 12 of this Agreement prior to
vesting (as provided above in Sections 3(a), 3(c) and 3(d)) and prior to the
Vesting Date (“Vesting”).  The “Vesting Date” shall be the date that the Company
reports revenues of at least $10 million in its audited financial statements for
a fiscal year then ended as filed with the Securities and Exchange
Commission.  In the event (a) that this Agreement is terminated; or (b) the Term
of the Agreement expires, prior to the Vesting Date, all Shares issuable to
Executive as provided above shall be forfeited by the Executive and returned to
the Company for cancellation, subject in all cases to Section 12(b), below.


(f) Expenses - So long as this Agreement is in effect, the Company shall
reimburse Executive for all reasonable, out-of-pocket business expenses incurred
in the performance of his duties hereunder consistent with the Company’s
policies and procedures, in effect from time to time, with respect to travel,
entertainment and other business expenses customarily reimbursed to employees of
the Company in connection with the performance of their duties on behalf of the
Company.


(g)  PTO - Executive will be entitled to two (2) weeks annually of paid time off
(“PTO”) during the Term, not including holidays. Unused PTO days shall not
roll-over into any extension of the Term. Other than the use of PTO days for
illness or personal emergencies, PTO days must be pre-approved by the Company.


(h) Benefits - Executive shall be entitled to participate in all Company
employee benefit plans and programs (excluding severance plans, if any) as
Company generally maintains from time to time during the Term for the benefit of
its senior employees, in each case, subject to the eligibility requirements,
enrollment criteria and other terms and provisions of such plans or programs.
Company may amend, modify or rescind any employee benefit plan or program and
change employee contribution amounts to benefit costs without notice in its
discretion.
 
 
 
 

--------------------------------------------------------------------------------

 


4. Confidential Information.


(a) Executive acknowledges that the law provides the Company with protection for
its trade secrets and confidential information.  Executive will not disclose,
directly or indirectly, any of the Company’s confidential business information
or confidential technical information to anyone without authorization from the
Company’s management.  Executive will not use any of the Company’s confidential
business information or confidential technical information in any way, either
during or after the Employment with the Company, except as required in the
course of the Employment.


(b) Executive will strictly adhere to any obligations that may be owed to former
employers insofar as Executive’s use or disclosure of his confidential
information is concerned.


(c)  Information will not be deemed part of the confidential information
restricted by this Section 4 if Executive can show that: (i) the information was
in Executive’s possession or within Executive’s knowledge before the Company
disclosed it to Executive (provided that any information provided to the
Executive by entities which the Company is considered successor entities to
(collectively the “Company Parties”) shall be considered confidential
information for the purposes of this Agreement); (ii) the information was or
became generally known to those who could take economic advantage of it through
no action of Executive;  (iii) Executive obtained the information from a party
having the right to disclose it to Executive without violation of any obligation
to the Company or any Company Party, or (iv) Executive is required to disclose
the information pursuant to legal process (e.g., a subpoena), provided that
Executive notifies the Company immediately upon receiving or becoming aware of
the legal process in question. No combination of information will be deemed to
be within any of the four exceptions in the previous sentence, however, whether
or not the component parts of the combination are within one or more exceptions,
unless the combination itself and its economic value and principles of operation
are themselves within such an exception or exceptions.


(d) All originals and all copies of any drawings, blueprints, manuals, reports,
computer programs or data, notebooks, notes, photographs, and all other
recorded, written, or printed matter relating to research, manufacturing
operations, or business of the Company or the Company Parties made or received
by Executive during the Employment are the property of the Company.  Upon
termination of the Employment, Executive will immediately deliver to the Company
all property of the Company or the Company Parties which may still be in
Executive’s possession.  Executive will not remove or assist in removing such
property from the Company’s premises under any circumstances, either during the
Employment or after termination thereof, except as authorized by the Company’s
management.


(e) For a period of one (1) year after the date of termination of the
Employment, Executive will not, either directly or indirectly, hire or employ or
offer or participate in offering employment to any person who at the time of
such termination or at any time during such one year period following the time
of such termination was an Executive of the Company or the Company Parties
without the prior written consent of the Company.


5.  Ownership of Intellectual Property.


(a) The Company will be the sole owner of any and all of Executive’s Inventions
that are related to the Company’s business with respect to software, as defined
in more detail below.
 
 

 
 
 

--------------------------------------------------------------------------------

 


(b) For purposes of this Agreement, “Inventions” means all inventions,
discoveries, and improvements (including, without limitation, any information
relating to manufacturing techniques, processes, formulas, developments or
experimental work, work in progress, or business trade secrets), along with any
and all other work product relating thereto.


(c) An Invention is “related to the Company’s business” (“Company-Related
Invention”) if it is made, conceived, or reduced to practice by Executive (in
whole or in part, either alone or jointly with others, whether or not during
regular working hours), whether or not potentially patentable or copyrightable
in the U.S. or elsewhere, and it either: (i) involves equipment, supplies,
facilities, or trade secret information of the Company; (ii) involves the time
for which Executive was or is to be compensated by the Company; (iii) relates to
the business of the Company or to its actual or demonstrably anticipated
research and development; or (iv) results, in whole or in part, from work
performed by Executive for the Company.


(d) Executive will promptly disclose to the Company, or its nominee(s), without
additional compensation, all Company-Related Inventions.


(e) Executive will assist the Company, at the Company’s expense, in protecting
any intellectual property rights that may be available anywhere in the world for
such Company-Related Inventions, including signing U.S. or foreign patent
applications, oaths or declarations relating to such patent applications, and
similar documents.


(f) To the extent that any Company-Related Invention is eligible under
applicable law to be deemed a “work made for hire,” or otherwise to be owned
automatically by the Company, it will be deemed as such, without additional
compensation to Executive.   In some jurisdictions, Executive may have a right,
title, or interest (“Right,” including without limitation all right, title, and
interest arising under patent law, copyright law, trade-secret law, or
otherwise, anywhere in the world, including the right to sue for present or past
infringement) in certain Company-Related Inventions that cannot be automatically
owned by the Company.  In that case, if applicable law permits Executive to
assign Executive’s Right(s) in future Company-Related Inventions at this time,
then Executive hereby assigns any and all such Right(s) to the Company, without
additional compensation to Executive; if not, then Executive agrees to assign
any and all such Right(s) in any such future Company-Related Inventions to the
Company or its nominee(s) upon request, without additional compensation to
Executive.
 
 
6.  Non-competition/Non-Solicitation.  As a condition to, and in consideration
of, the Company’s entering into this Agreement, and giving Executive access to
certain confidential and proprietary information, which Executive recognizes is
valuable to the Company and, therefore, its protection and maintenance
constitutes a legitimate interest to be protected by the provisions of this
Section 6 as applied to Executive and other employees similarly situated to
Executive, and for ten dollars ($10) and other good and valuable consideration,
the receipt and sufficiency of which Executive hereby acknowledges, Executive
acknowledges and hereby agrees as follows:


(a) that Executive is and will be engaged in the business of the Company;


(b) that during the period of Executive’s Employment under this Agreement,
Executive will become familiar with the Company’s trade secrets and with other
proprietary and confidential information concerning the Company;


(c) that the obligations of this Agreement are directly related to the
Employment and are necessary to protect the Company’s legitimate business
interests; and that the Company’s need for the covenants set forth in this
Agreement is based on the following:  (i) the substantial time, money and effort
expended and to be expended by the Company in developing technical designs,
technology, processes, materials, equipment, marketing plans and similar
confidential information; (ii) the fact that Executive will be personally
entrusted with the Company’s confidential and proprietary information; (iii) the
fact that, after having access to the Company’s technology and other
confidential information, Executive could become a competitor of the Company;
and (iv) the highly competitive nature of the Company’s industry, including the
premium that competitors of the Company place on acquiring proprietary and
competitive information; and
 
 
 
 

--------------------------------------------------------------------------------

 


(d) that for a period commencing on the Effective Date and ending twelve (12)
months following termination as provided in Section 11, Executive will not,
directly or indirectly, serve as an employee, agent, consultant, stockholder,
director, co-partner or in any other individual or representative capacity, own,
operate, manage, control, engage in, invest in or participate in any manner in,
act as consultant or advisor to, render services for (alone or in association
with any person, firm, corporation or entity), or otherwise assist any person or
entity that directly or indirectly engages or proposes to engage in (i) the
same, or a substantially similar, type of business as that in which the Company
engages; or (ii) the business of distribution or sale of (A) products and
services distributed, sold or license by the Company at the time of termination;
or (B) products and services proposed at the time of termination to be
distributed, sold or licensed by the Company, anywhere in the United
States  (collectively, the “Territory”); provided, however


(e) that nothing contained herein shall be construed to prevent Executive from
investing in the stock or securities of any competing corporation listed on any
recognized national securities exchange or traded in the over the counter market
in the United States, but only if (i) such investment is of a totally passive
nature and does not involve Executive devoting time to the management or
operations of such corporation and Executive is not otherwise involved in the
business of such corporation; and if (ii) Executive and his associates (as such
term is defined in Regulation 14(A) promulgated under the Securities Exchange
Act of 1934, as amended, as in effect on the Effective Date), collectively, do
not own, directly or indirectly, more than an aggregate of two percent (2%) of
the outstanding stock or securities of such corporation.


(f) The Parties acknowledge that the foregoing restrictions, as well as the
duration and the territorial scope thereof as set above, are under all of the
circumstances reasonable and necessary for the protection of the Company and its
business.


(g) The Parties agree that the restrictions set forth in Section 6(a) through
(f) above shall not be applicable if this Agreement is terminated by Executive
for good reason or by the Company without cause.


(h)  Executive agrees that at no time after his employment with the Company will
he engage in competition with the Company while making any use of the Company’s
confidential information (as described in Section 4)(the “Confidential/Trade
Secret Information”), or otherwise exploit or make use of the Confidential/Trade
Secret Information. Executive agrees that during the twelve month period
following the date his employment with the Company is terminated, he will not
directly or indirectly accept or solicit, in any capacity, the business of any
customer of the Company with whom Executive worked or otherwise had access to
the Confidential/Trade Secret Information pertaining to the Company’s business
with such customer during the last year of Executive’s employment with the
Company, or solicit, directly or indirectly, or encourage any of the Company’s
customers or suppliers to terminate their business relationship with the
Company, or otherwise interfere with such business relationships.


(i) Executive agrees that during the twelve month period following the
termination date of Executive’s employment with the Company, he shall not,
directly or indirectly, solicit or otherwise encourage any employees of the
Company to leave the employ of the Company, or solicit, directly or indirectly,
any of the Company’s employees for employment. The Parties agree that the
restrictions set forth in this Section 6(i) shall not be applicable if this
Agreement is terminated by Executive for good reason or by the Company without
cause.
 
 

 
 
 

--------------------------------------------------------------------------------

 
(j) During his employment with the Company, Executive shall not: (a) interfere
with the Company’s business relationship with its customers or suppliers, (b)
solicit, directly or indirectly, or otherwise encourage any of the Company’s
customers or suppliers to terminate their business relationship with the
Company, or (c) solicit, directly or indirectly, or otherwise encourage any
employees of the Company to leave the employ of the Company, or solicit any of
the Company’s employees for employment.


(k) For the purposes of this Section 6, the term “Company” shall be deemed to
include the Company Parties.


7. Legal Fees and Expenses.  In the event of a lawsuit, arbitration, or other
dispute-resolution proceeding between the Company and Executive arising out of
or relating to this Agreement, the prevailing party, in the proceeding as a
whole and/or in any interim or ancillary proceedings (e.g., opposed motions,
including without limitation motions for preliminary or temporary injunctive
relief) will be entitled to recover its reasonable attorneys’ fees and expenses
unless the court or other forum determines that such a recovery would not serve
the interests of justice.


8.  Successors.


(a) This Agreement shall inure to the benefit of and be binding upon (i) the
Company and its successors and assigns; (ii) Executive and Executive’s heirs and
legal representatives, except that Executive’s duties and responsibilities under
this Agreement are of a personal nature and will not be assignable or delegable
in whole or in part; and (iii) the Executive Parties as provided in Section 10.


(b) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, Acquisition or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, the “Company" shall mean the Company
as hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.


9.  Arbitration.


(a) Except as set forth in paragraph (b) of this Section 9 or to the extent
prohibited by applicable law, any dispute, controversy or claim arising out of
or relating to this Agreement will be submitted to binding arbitration before a
single arbitrator in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association in effect on the
date of the demand for arbitration.  The arbitration shall take place before a
single arbitrator, who will be a lawyer.  Unless otherwise agreed by the
parties, the arbitration shall take place in Chicago, Illinois.  The arbitrator
is hereby directed to take all reasonable measures not inconsistent with the
interests of justice to expedite, and minimize the cost of, the arbitration
proceedings.


(b) To protect inventions, trade secrets, or other confidential information of
Section 4, and/or to enforce the non-competition provisions of Section 6, the
Company may seek temporary, preliminary, and/or permanent injunctive relief in a
court of competent jurisdiction, in each case, without waiving its right to
arbitration.
 
 

 
 
 

--------------------------------------------------------------------------------

 
(c) At the request of either party, the arbitrator may take any interim measures
he/she deems necessary with respect to the subject matter of the dispute,
including measures for the preservation of confidentiality set forth in this
Agreement.


(d) Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction.


10.  Indemnification.


(a)  The Company agrees to indemnify and hold harmless Executive, his nominees
and/or assigns (a reference in this Section 10 to Executive also includes a
reference to Executive’s nominees and/or assigns) against any and all losses,
claims, damages, obligations, penalties, judgments, awards, liabilities, costs,
expenses and disbursements (incurred in any and all actions, suits, proceedings
and investigations in respect thereof and any and all legal and other costs,
expenses and disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise), including without limitation, the costs,
expenses and disbursements, as and when incurred, of investigating, preparing or
defending any such action, suit, proceeding or investigation that is in any way
related to the Executive’s employment with the Company (whether or not in
connection with any action in which the Executive is a party). Such
indemnification does not apply to acts performed by Executive, which are
criminal in nature or a violation of law. The Company also agrees that Executive
shall not have any liability (whether direct or indirect, in contract or tort,
or otherwise) to the Company, for, or in connection with, the engagement of the
Executive under the Agreement, except to the extent that any such liability
resulted primarily and directly from Executive’s gross negligence and willful
misconduct.


(b)  These indemnification provisions shall be in addition to any liability
which the Company may otherwise have to Executive or the persons indemnified
below in this sentence and shall extend to the following: the Executive, his
affiliated entities, partners, employees, legal counsel, agents, and controlling
persons (within the meaning of the federal securities laws), and the officers,
directors, employees, legal counsel, agents, and controlling persons of any of
them (collectively, the “Executive Parties”).


(c)  If any action, suit, proceeding or investigation is commenced, as to which
any of the Executive parties propose indemnification under the Agreement, they
shall notify the Company with reasonable promptness; provided however, that any
failure to so notify the Company shall not relieve the Company from its
obligations hereunder. The Executive Parties shall have the right to retain
counsel of their own choice (which shall be reasonably acceptable by the
Company) to represent them, and the Company shall pay fees, expenses and
disbursements of such counsel; and such counsel shall, to the extent consistent
with its professional responsibilities, cooperate with the Company and any
counsel designated by the Company. The Company shall be liable for any
settlement of any claim against the Executive Parties made with the Company’s
written consent, which consent shall not be unreasonably withheld. The Company
shall not, without the prior written consent of the party seeking
indemnification, which shall not be unreasonably withheld, settle or compromise
any claim, or permit a default or consent to the entry of any judgment in
respect thereof, unless such settlement, compromise or consent includes, as an
unconditional term thereof, the giving by the claimant to the party seeking
indemnification of an unconditional release from all liability in respect of
such claim.


(d)  The indemnification provided by this Section 10 shall not be deemed
exclusive of, or to preclude, any other rights to which those seeking
indemnification may at any time be entitled under the Company's organizational
documents, any law, agreement or vote of shareholders or disinterested
Directors, or otherwise, or under any policy or policies of insurance purchased
and maintained by the Company on behalf of Executive, both as to action in his
Employment and as to action in any other capacity.
 
 
 
 

--------------------------------------------------------------------------------

 


(f) Neither termination nor completion of the Employment shall effect these
indemnification provisions which shall then remain operative and in full force
and effect.


11.  Termination.


This Agreement and the employment relationship created hereby will terminate (i)
upon the disability or death of Executive under Section 11(a) or 11(b); (ii)
with cause under Section 11(c); (iii) for good reason under Section 11(d); (iv)
without good reason under Section 11(e); or (v) without cause under Section
11(f).


 
(a)
Disability.  The Company shall have the right to terminate the employment of
Executive under this Agreement for disability in the event Executive suffers an
injury, illness, or incapacity of such character as to substantially disable him
from performing his duties without reasonable accommodation by Executive
hereunder for a period of more than thirty (30) consecutive days upon Company
giving at least thirty (30) days written notice of termination.



 
(b)
Death. This Agreement will terminate immediately on the Death of the Executive.



 
(c)
With Cause.  The Company may terminate this Agreement immediately, and without
providing any prior written notice to Executive, at any time because of, (i) the
indictment of Executive of an act or acts constituting a felony or other crime
involving moral turpitude, dishonesty or theft or fraud; (ii) Executive’s
negligence or insubordination in the performance of his duties hereunder, after
having been given written notice with reasonable detail and an opportunity to
cure within 15 days, unless the Company has experienced a material loss due to
such negligence or insubordination, in which case Executive shall be terminated
immediately without any opportunity to cure; (iii) Executive’s lack of
performance of his duties hereunder, after having been given written notice with
reasonable detail and an opportunity to cure within 15 days, unless the Company
has experienced a material loss due to Executive’s lack of performance, in which
case Executive shall be terminated immediately without any opportunity to cure;
or (iv) Executive’s breach of any material provision of this Agreement (each
“With Cause”).



 
(d)
Good Reason.  The Executive may terminate his employment for “Good Reason” by
giving Company ten (10) days written notice if:

 
 
(i)
he is assigned, without his express written consent, any duties materially
inconsistent with his positions, duties, responsibilities, or status with the
Company as of the date hereof, or a change in his reporting responsibilities or
titles as in effect as of the date hereof;



(ii)           his compensation is materially reduced;


 
(iii)
the Company does not pay any material amount of compensation due hereunder and
then fails either to pay such amount within the ten (10) day notice period
required for termination hereunder or to contest in good faith such
notice.  Further, if such contest is not resolved within thirty (30) days, the
Company shall submit such dispute to arbitration under Section 8; or

 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
(iv)
the requirement that Executive relocate to another location of the Company
outside a thirty (30) mile radius from the location of Executive’s office as of
the date hereof.



 
(e)
Without Good Reason.  The Executive can terminate this Agreement at any time for
any reason provided that he gives the Company thirty (30) days prior written
notice of such intent to terminate.



 
(f)
Without Cause.  The Company can terminate this Agreement at any time without
cause.



12.  Obligations of Company Upon Termination.


(a) In the event of the termination of Executive’s employment pursuant to
Section 11 (a) or (b), Executive will be entitled only to the compensation
earned by him hereunder as of the date of such termination plus eight (8)
additional weeks of compensation at his then current salary, provided that the
Executive executes and delivers to the Company a written release in form and
substance satisfactory to the Company, of any and all claims against the Company
and all directors and officers of the Company with respect to all matters
arising out of Executive’s Employment hereunder, or the termination thereof
(other than claims for entitlements under the terms of this Agreement or plans
or programs of the Company in which Executive has accrued a benefit); and
Executive does not breach any of his covenants and agreements which continue
following the date of termination of this Agreement.  Any Shares not Vested by
Executive as of the termination date shall be forfeited and returned to the
Company for cancellation.


(b) In the event of the termination of Executive’s employment pursuant to
Section 11 (d) or (f), Executive will be entitled only to the compensation
earned by him hereunder as of the date of such termination plus eight (8)
additional weeks of compensation at his then current salary, provided that the
Executive executes and delivers to the Company a written release in form and
substance satisfactory to the Company, of any and all claims against the Company
and all directors and officers of the Company with respect to all matters
arising out of Executive’s Employment hereunder, or the termination thereof
(other than claims for entitlements under the terms of this Agreement or plans
or programs of the Company in which Executive has accrued a benefit); and
Executive does not breach any of his covenants and agreements which continue
following the date of termination of this Agreement.  Any Shares not Vested by
Executive as of the termination date shall immediately vest to Executive.


(c) In the event of the termination of Executive’s employment pursuant to
Section 11(c) or 11(e), Executive will be entitled only to the compensation
earned by him hereunder as of the date of such termination.  Any Shares not
Vested by Executive as of the termination date shall be forfeited and returned
to the Company for cancellation.


(d) Upon termination of Executive’s Employment hereunder, or on demand by the
Company during the Term of this Agreement, Executive will immediately deliver to
the Company, and will not keep in his possession, recreate or deliver to anyone
else, any and all Company property, as well as all devices and equipment
belonging to the Company (including computers, handheld electronic devices,
telephone equipment, and other electronic devices), Company credit cards,
records, data, notes, notebooks, reports, files, proposals, lists,
correspondence, specifications, drawings blueprints, sketches, materials,
photographs, charts, all documents and property, and reproductions of any of the
aforementioned items that were developed by Executive pursuant to his employment
with the Company, obtained by Executive in connection with his Employment with
the Company, or otherwise belonging to the Company, its successors or assigns,
including, without limitation, those records maintained pursuant to this
Agreement.
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
13.  Other Provisions.


(a) All notices and statements with respect to this Agreement must be in
writing.  Notices to the Company shall be delivered to the President of the
Company.  Notices to Executive may be delivered to Executive in person or sent
to Executive’s then-current mailing address as indicated in the Company’s
records.


(b) This Agreement sets forth the entire agreement of the parties concerning the
subjects covered herein; there are no promises, understandings, representations,
or warranties of any kind concerning those subjects except as expressly set
forth in this Agreement.


(c) Any modification of this Agreement must be in writing and signed by all
parties; any attempt to modify this Agreement, orally or in writing, not
executed by all parties will be void.


(d) If any provision of this Agreement, or its application to anyone or under
any circumstances, is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability will not affect any other
provision or application of this Agreement which can be given effect without the
invalid or unenforceable provision or application and will not invalidate or
render unenforceable such provision or application in any other jurisdiction.


(e) This Agreement will be governed and interpreted under the laws of the United
States of America and the laws of the State of Illinois.


(f) No failure on the part of any party to enforce any provisions of this
Agreement will act as a waiver of the right to enforce that provision.


(g) Section headings are for convenience only and shall not define or limit the
provisions of this Agreement.


(h) This Agreement may be executed in several counterparts, each of which is an
original.  It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts.  A
copy of this Agreement signed by one party and faxed to another party shall be
deemed to have been executed and delivered by the signing party as though an
original.  A photocopy of this Agreement shall be effective as an original for
all purposes.


(i) Non-Disparagement. Executive will not at any time (during or after
Executive’s employment with Company) disparage the reputation of Company, its
affiliates and their respective customers and merchants and its or their
respective officers, managers, directors, agents or employees.


(j) Cooperation. Executive agrees to cooperate both during and after Executive's
employment with the Company, at the Company's sole cost and expense, with the
investigation by the Company involving the Company or any employee or agent of
the Company.


(k) No Attachment. Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.
 
 
 
 

--------------------------------------------------------------------------------

 


(l) Limitation as to Amounts Payable. In the event that any payment, coverage or
benefit provided under this Agreement would, in the opinion of counsel for the
Company, not be deemed to be deductible in whole or in part in the calculation
of the Federal income tax of Company, or any other person making such payment or
providing such coverage or benefit, by reason of Section 280G of Internal
Revenue Code of 1986, as amended (the “Code”), the aggregate payments, coverages
or benefits provided under this Agreement shall be reduced to the "safe harbor"
level under Section 280G so that the entire amount which is paid to Executive
shall be deductible notwithstanding the provisions of Section 280G of the Code.
 
(m) Executive Withholdings and Deductions. All payments to Executive hereunder
shall be subject to such withholding and other Executive deductions as may be
required by law.


(n) Legal Counsel. Executive acknowledges and warrants that (A) he has been
advised that Executive's interests may be different from the Company's
interests, (B) he has been afforded a reasonable opportunity to review this
Agreement, to understand its terms and to discuss it with an attorney and/or
financial advisor of his choice and (C) he knowingly and voluntarily entered
into this Agreement. The Company and Executive shall each bear their own costs
and expenses in connection with the negotiation and execution of this Agreement.
 
 
 
[Remainder of page left intentionally blank.]

 
 
 

--------------------------------------------------------------------------------

 

 
This Agreement contains provisions requiring binding arbitration of
disputes.  By signing this Agreement, Executive acknowledges that he (i) has
read and understood the entire Agreement; (ii) has received a copy of it (iii)
has had the opportunity to ask questions and consult counsel or other advisors
about its terms; and (iv) agrees to be bound by it. Executed on the Effective
Date.






EPAZZ, INC.:
EXECUTIVE:



By: /s/ Shaun Passley
/s/ Shaun Passley

Its: Sole Director and President
Shaun Passley

Printed Name: Shaun Passley

Date: 09/14/2012
Date: 09/14/2012




 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 